HaNDY, J.,
dissented, as follows.
While I agree with the conclusion stated in the opinion of the court upon the demurrer to the bill in this case, I am constrained to dissent from some of the views stated in the opinion.
The bill alleges that on the 12th February, 1852, the defendant Taylor, secretly and with the intent to defraud his then creditors, and also with the view and intention of contracting other debts, with the complainants and others, for large amounts, and to defraud them, and without the knowledge of the defendant Richardson, his partner in business, and without any consideration whatever, made a deed in trust and gift of all his then remaining property and slaves, to the defendant Reber, for the use and benefit of himself and wife, a certified copy of which is exhibited, and made part of the bill, and that Taylor remained in the use and possession of the property, and acted as the owner of it. These allegations, being admitted by the demurrer, must, as the case is now presented, be taken as true.
1. The opinion of the court appears to sanction the idea, that *744these allegations, if true, would not be sufficient to condemn the conveyance, because they must be taken in connection with the deed, which is referred to as their basis, and is made a part of the bill; and by reference to the deed it appears that it was duly recorded, and as it was duly recorded, it was no objection to be urged against it by subsequent creditors, that the conveyance was so made and the property so situated as to enable the donor to gain credit on the faith of it, and that, although made with a fraudulent intent, it had the effect to convey the property to the donee, so far as subsequent creditors are concerned.
Admitting that the deed was recorded according to the forms of the law, yet if it was made without valuable consideration, and for the use and benefit of the donor and his family, and with the intent to defraud others who might subsequently be deceived by the use and possession of the property continuing with the donor, and be thereby induced to give credit to him on the faith of the property, I think it unquestionably fraudulent and void under the statute, though it be formally recorded. For the force of the allegation is, that it was made with intent to secure the property to the use of the donor and his family, in fraud of creditors who might contract debts with him on the faith of it, and that the recording was but in furtherance of the same colorable and fraudulent intent. The formal recording of it could, therefore, impart no virtue to it.
2. It is said that the statute declares the conveyance void only as to creditors who are such at the time of its execution, and that it has no application to conveyances with reference to the claims of subsequent creditors.
The substance of the statute of 13 Eliz. chap. 5, of which ours is substantially a transcript, is that all conveyances made with intent to hinder, delay, or defraud the creditors of the donor, shall be taken and held, only as against his creditors to be fraudulent and void. No description of creditors is indicated, but the language is general and applies to all creditors whose claims it was the intent of the donor to hinder, delay, or defraud; and its object was to declare all conveyances made with such fraudulent intent, void as to the persons intended to be defrauded. And if anything in the law is to be taken as settled by authority, I think it may be considered *745as conclusively settled, that the statute applies as well to subsequent creditors whose claims it was the intent of the donor to defeat, as to creditors who were such at the time of the conveyance.
The only material difference between the operation of the statute upon the two classes of creditors, is, that as to subsisting creditors, the voluntary conveyance is void per se, and no further proof is required to avoid it than to show that the debt was a valid, subsisting one at the time of the conveyance; whereas, in the case of subsequent creditors, it is necessary to establish by proof that the conveyance was made with intent to hinder, delay, or defraud such creditors; and every such case depends mainly upon its own circumstances. It is true that there is much difference of opinion in the adjudicated cases, as to what amount of proof and what circumstances, showing the fraudulent intent as to subsequent creditors, will be .sufficient to avoid the conveyance; and especially is there much disagreement upon the point, whether the fact that a conveyance was made with intent to defraud subsisting creditors, will be sufficient of itself or in connection wjth other circumstances, to render it void also as to subsequent ereclitors. But it is firmly settled that if a conveyance be made with an actual fraudulent intent as to subsequent creditors, it is within the operation of the statute, and is void as to such creditors. Sexton v. Wheaton, 8 Wheat. 229; Benton v. Jones, 8 Conn. 186; Blake v. Jones, 1 Bailey, 142; Miller v. Thompson, 3 Porter, 196; Bennett v. Bedford Bank, 11 Mass. 421; Corby v. Ross, 3 J. J. Marsh. 290; Ridgway v. Underwood, 4 Wash. C. C. 129 ; Madden v. Day, 1 Bailey, 337; Hutchinson v. Kelly, 1 Robinson Va. 125; Miller v. Miller, 23 Maine, 22. And the same rule has been repeatedly held by this court. Bogard v. Gardley, 4 S. & M. 310; Henry v. Fullerton, 13 Ib. 631; Vertner v. Humphreys, 14 Ib. 130; Wells v. Treadwell, 28 Miss. 717.
I think, therefore, that the statute clearly embrace? subsequent creditors, and that the allegations of the bill above stated, which are admitted by the demurrer, are sufficient to render the conveyance void as to the appellants, and, therefore, that the demurrer should have been overruled.
*746A reargument was asked for by the appellees’ counsel, upon so much of the opinion of the court as related to the question of the delivery of the deed to the trustee, and to that portion of it which holds that the arrangement made with Wright, Williams & Co., by Taylor & Richardson, brought this case within the Statute of Frauds. But the reargument was refused.